Wells, J.
The ticket being set forth by copy in the indict ment, no other descriptive averments are necessary. It purports to entitle the holder to whatever prize shall be drawn by its corresponding number in a scheme called a “ prize concert.” The prizes consist of “ gifts in greenbacks” and gifts in other kinds of property. One half of all the tickets represent blanks, as “ every other ticket draws a prize.” This clearly constitutes a lottery. In the first count the ticket, and in the second count the lottery, is alleged to be “ false and fictitious.” The demurrer and plea of guilty admit the truth of this allegation. No objection was taken at the trial, and none is now open to the defendant, except the general one of insufficiency of the indictment; and no particular defect is pointed out. We think the allegations are sufficient, and that the appeal should be dismissed.